UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
NA’EEM O. BETZ,                           )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                     Civil Action No. 14-0254 (ESH)
                                          )
JEFFERSON CAPITAL SYSTEMS, LLC            )
                                          )
      Defendant.                          )
_________________________________________ )


                                   MEMORANDUM OPINION

        On January 24, 2014, plaintiff Na’eem Betz, proceeding pro se, sued defendant Jefferson

Capital Systems, LLC, alleging claims under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.

§ 1681 et seq., and common-law invasion of privacy. (Compl., Jan. 24, 2014 [Dkt. No. 1] at

3-4.) Before the Court is defendant’s motion to dismiss plaintiff’s complaint for failure to state a

claim. (Mot., May 28, 2014 [Dkt. No. 5].) For the following reasons, the Court will grant

defendant’s motion in part.

                                          BACKGROUND

        On November 11, 2012, defendant—who plaintiff concedes is a “debt collector” (Compl.

at 2-4)—initiated and reported a collection trade line on plaintiff’s consumer credit report file

with the three major credit reporting bureaus: Equifax, Experian, and Transunion. (Id. at 2.)

The collection trade line at the center of this case states that plaintiff is delinquent with respect to

over $4000 of debt originally owed to Heritage Education and that defendant, having purchased

this debt from Heritage Education, is now plaintiff’s creditor. (Compl. Exh. A.)
        Plaintiff never applied for credit from defendant and thus considers the collection trade

line as “fraudulent.” (Compl. at 2, 4.) Plaintiff filed disputes regarding the debt with the credit

bureaus, which concluded the debt that defendant reported on plaintiff’s consumer credit report

was valid. (Id. at 2.) From these allegations, plaintiff concludes that defendant either “willfully”

or “negligently” violated the FCRA “by obtaining [his] consumer report without a permissible

purpose as defined by” the statute (id. at 3-4), and also invaded his privacy. (Id. at 4.)1

                                               ANALYSIS

I.      LEGAL STANDARD

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). The “facial plausibility” standard “asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556). “[A]

complaint [does not] suffice if it tenders ‘naked assertions’ devoid of ‘further factual

enhancement.’” Id. (some alterations omitted) (quoting Twombly, 550 U.S. at 557).

        “‘A document filed pro se is to be liberally construed . . . and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted


        1
           In 2012, plaintiff filed two suits nearly identical to this one against different defendants.
Plaintiff’s first case was dismissed for failure to state a claim because plaintiff “fail[ed] to allege any
specific facts to support his assertion that defendants pulled his credit report for an impermissible purpose
or that defendants acted willfully or negligently.” See Betz v. Matte, 2013 WL 5603846, at *2 (E.D.N.Y.
Oct. 10, 2013). Plaintiff’s second case was dismissed after plaintiff failed to respond to defendant’s
motion to dismiss. See Betz v. Pinnacle Fin. Grp., Inc., Case No. 12cv1941, Order (D.D.C. Feb. 28,
2013).
                                                     2
by lawyers.’” Brown v. Dist. of Columbia, 514 F.3d 1279, 1283 (D.C. Cir. 2008) (quoting

Erickson v. Pardus, 551 U.S. 89, 94 (2007)). “Nevertheless, ‘even a pro se complainant must

plead factual matter that permits the court to infer more than the mere possibility of

misconduct.’” Ananiev v. Wells Fargo Bank, N.A., 968 F. Supp. 2d 123, 130 (D.D.C. 2013)

(quoting Atherton v. Dist. of Columbia Office of Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009)).

II.    FCRA CLAIMS (COUNTS I-II)

       In Counts I and II of his complaint, plaintiff alleges that defendant violated the FCRA by

willfully (Count I) or negligently (Count II) “obtaining [his] consumer report without a

permissible purpose.” (Compl. at 3-4.) The FCRA imposes civil liability on any person who

willfully or negligently obtains a consumer credit report for a purpose that is not authorized

under the Act. 15 U.S.C. §§ 1681b(f), 1681n(a), 1681m(a). The showing of a permissible

purpose, however, is a complete defense to a claim under section 1681b. See, e.g., Kertesz v. TD

Auto Fin. LLC, 2014 WL 1238549, at * 3 (N.D. Ohio Mar. 25, 2014).

       The FCRA, inter alia, “expressly permits distribution of a consumer report to an entity

that ‘intends to use the information in connection with a credit transaction involving the

consumer on whom the information is to be furnished and involving the extension of credit to, or

review or collection of an account of, the consumer.’” Huertas v. Galaxy Asset Mgmt., 641 F.3d
28, 34 (3d Cir. 2011) (emphasis in original) (quoting 15 U.S.C. § 1681b(a)(3)(A)). Thus, it is

established that debt collection is a permissible purpose to obtain a consumer credit report under

the FCRA. See id.; Pintos v. Pac. Creditors Ass’n, 504 F.3d 792, 796 (9th Cir. 2007), opinion

withdrawn and superseded on other grounds, 565 F.3d 1106 (9th Cir. 2009); Phillips v.

Grendahl, 312 F.3d 357, 366 (8th Cir. 2002), abrogated on other grounds, Safeco Ins. Co. of

Am. v. Burr, 551 U.S. 47 (2007); Stergiopoulos v. First Midwest Bancorp, Inc., 427 F.3d 1043,
                                                 3
1046-47 (7th Cir. 2005); Bowling v. Scott Lowery Law Office, 2014 WL 3942280, at *3 (W.D.

Ky. Aug. 12, 2014); Obarski v. Associated Recovery Sys., 2014 WL 2119739, at *2 (D.N.J. May

20, 2014); Russell v. RJM Acquisitions, 2014 WL 1600419, at *3-4 (S.D. Cal. Apr. 17, 2014).

         Plaintiff admits, in both his complaint and his opposition, that defendant is a “debt

collector.” (Compl. at 2-4; Pls.’ Mem. in Response (“Opp’n”), July 31, 2014 [Dkt. No. 13] at 1.)

Plaintiff nonetheless alleges that defendant obtained his credit report “without a permissible

purpose.” (Compl. at 3-4.) Plaintiff’s conclusory allegations are mere “‘formulaic recitation[s]

of the elements of [his] cause[s] of action,’” that, without more, fail to state claim. See Iqbal,
556 U.S. at 678 (quoting Twombly, 550 U.S. at 555); see also Obarski, 2014 WL 2119739 at *2;

Braun, 2014 WL 1613006 at *6; Betz v. Matte, 2013 WL 5603846, at *2 (E.D.N.Y. Oct. 10,

2013).       Although plaintiff may subjectively believe that defendant obtained his credit report for

some impermissible purpose, “he must support that belief with some factual allegations.”

Jacques v. Solomon & Solomon P.C., 886 F. Supp. 2d 429, 435 (D. Del. 2012) (citing Iqbal, 556
U.S. at 662).

         For instance, where—as here—defendant is a debt collector, plaintiff must allege “‘that

defendant willfully [or negligently] obtained the plaintiff’s credit report without having a

purpose to review or collect a debt.’” Jacques, 886 F. Supp. 2d at 435 (emphasis added)

(quoting Huertas v. U.S. Dep’t. of Educ., 2009 WL 3165442, at *9 (D.N.J. Sept. 28, 2009)).2



         2
           Plaintiff alleges in his complaint and reiterates in his Opposition that he “never applied for
credit or services with the defendant.” (Compl. at 4; see also Opp’n at 1-2.) This fact is irrelevant. The
FCRA allows any person—not just an original creditor—to obtain a consumer credit report for the
purpose of collecting debt. See 15 U.S.C. § 1681b(a)(3)(A); see also Kermani v. Law Office of Joe
Pezzuto, LLC, 993 F. Supp. 2d 1187, 1190 (C.D. Cal. 2014) (“[T]he statutes do not limit permissible
purposes to situations where consumers have had ‘direct dealings’ with debt collectors.”). Furthermore,
even if section 1681b(a)(3)(A) were limited to creditors—and it is not—the term “creditor” under the
FCRA extends to persons—like defendant—who obtain debt from an original creditor. See 15 U.S.C. §
                                                    4
Plaintiff’s complaint fails to allege facts supporting a reasonable inference that defendant

obtained his credit report for any purpose other than to collect on a delinquent account. See

Kermani v. Law Office of Joe Pezzuto, LLC, 993 F. Supp. 2d 1187, 1190 (C.D. Cal. 2014) (“Nor

does the Complaint allege that the Law Office obtained Mr. Kermani’s credit report for any

purpose other than collecting the debt.”); Obarski, 2014 WL 2119739 at *2 (“[T]he Complaint

also fails to allege any facts that show that Defendant obtained his credit report for any purpose

other than to collect a delinquent account.”); Jacques, 886 F. Supp. 2d at 435 (“The complaint

does not allege any facts to suggest that Northland did not intend to collect a debt from

plaintiff.”). Because defendant is a debt collector and debt collection is a permissible purpose

for obtaining a consumer credit report under the FCRA, plaintiff’s FCRA claims fail to state a

claim under section 1681b.

       Plaintiff’s allegation that the debt defendant seeks to collect upon is not “valid” or,

alternatively, that defendant has “fail[ed] to verify and or validate” the debt to plaintiff (Compl.

at 2) does not save his claims. “It is well settled that a debt collector need not verify a debt prior

to collection,” Fritz v. Capital Mgmt. Servs., LP, 2013 WL 4648370, at *6 (W.D. Pa. Aug. 29,

2013) (internal quotation marks omitted), or seeking a credit report. See Eaton v. Plaza

Recovery, Inc., 2014 WL 29561, at * 3 (S.D. Tex. Jan. 3, 2014) (“[T]he FCRA does not requires

a debt collector to verify, validate, or ‘prove up’ a person’s debt before seeking a credit report.”);

see also Knox v. Weltman, Weinberg & Reis Co., L.P.A., 2014 WL 3899372, at *6 (N.D. Ind.

Aug. 11, 2014); Robinson v. Greystone Alliance, LLC, 2011 WL 2601573, at *3 (D. Md. June

29, 2011). Indeed, while the FCRA prohibits debt collectors like defendant from “furnish[ing]


1691a(e) (“The term ‘creditor’ means . . . any assignee of an original creditor who participates in the
decision to extend, renew, or continue credit.”).

                                                  5
any information relating to a consumer to any consumer reporting agency if [it] knows or has

reasonable cause to believe that the information is inaccurate,” 15 U.S.C. § 1681s-2(a)(1)(A), the

Act does not provide a private cause of action to enforce this provision. See Ihebereme v.

Capital One, N.A., 933 F. Supp. 2d 86, 111 (D.D.C. 2013); see also Seamans v. Temple Univ.,

744 F.3d 853, 864 (3d Cir. 2014). Instead, enforcement of Section 1681-2(a)(1)(A) is left to

designated federal and state agencies and officials. See Seamans, 744 F.3d at 864; Mazza v.

Verizon Washington DC, Inc., 852 F. Supp. 2d 28, 34 (D.D.C. 2012).

        Although plaintiff’s complaint fails to state a claim under 15 U.S.C. § 1681b, the Court

notes that the complaint can arguably be read to state a claim against defendant under 15 U.S.C.

§ 1681s-2(b). Section 1681s-2(b) requires a furnisher of information—like defendant—to

conduct a reasonable investigation into the accuracy of disputed information on consumer credit

reports. See Ihebereme, 933 F. Supp. 2d at 111; Haynes v. Navy Fed. Credit Union, 825 F. Supp.
2d 285, 295 (D.D.C. 2011). This duty is triggered “after a consumer alerts the credit reporting

agency of disputed information and the agency informs the furnisher of the dispute.” Oates v.

Wells Fargo Bank, N.A., 880 F. Supp. 2d 620, 625 (E.D. Pa. 2012) (citing 15 U.S.C.

§ 1681i(a)(2)); see also SimmsParris v. Countrywide Fin. Corp., 652 F.3d 355, 359 (3d Cir.

2011) (“[ A] private citizen wishing to bring an action against a furnisher must first file a dispute

with the consumer reporting agency, which then must notify the furnisher of information that a

dispute exists. Only after this notification can the furnisher face any liability to a private

individual.”).

        Plaintiff alleges that he disputed defendant’s collection trade line with the credit bureaus,

that the bureaus conducted an investigation with defendant, and that defendant “fail[ed] to verify

or validate” the debt as requested. (Compl. at 2.) These allegations seem to provide sufficient
                                                   6
factual matter, taken as true, to state a claim for relief under section 1681s-2(b) that is plausible

on its face. See Himmelstein v. Comcast of the Dist., L.L.C., 931 F. Supp. 2d 48, 53 (D.D.C.

2013); Mazza v. Verizon Washington DC, Inc., 852 F. Supp. 2d 28, 35 (D.D.C. 2012); Haynes,

825 F. Supp. 2d at 295.

       The Court recognizes that plaintiff’s complaint does not explicitly raise a claim under

section 1681s-2(b), and that the Court need not “cull through every filing of a pro se litigant to

preserve a defective complaint.” Richardson v. United States, 193 F.3d 545, 549 (D.C. Cir.

1999). However, the Court “must construe pro se filings liberally,” id. at 548, and should

otherwise “give[] pro se parties the benefit of the doubt.” Voinche v. FBI, 412 F. Supp. 2d 60,

70 (D.D.C. 2006). It is clear from plaintiff’s complaint that plaintiff believes that the alleged

debt owned by defendant is illegitimate and that defendant has failed, following formal disputes

by plaintiff, to verify or validate the debt. But all three counts of plaintiff’s complaint concern

the propriety of defendant’s acquisition of plaintiff’s consumer credit report from the credit

bureaus, rather than the legitimacy of the information defendant reported to the credit bureaus.

The Court therefore cannot say with certainty that plaintiff intended to bring any claims relating

to defendant’s reporting of allegedly illegitimate debt to the credit bureaus. While this

conclusion precludes the Court from construing plaintiff’s complaint, standing by itself, as

alleging claims pursuant to 15 U.S.C. § 1681s-2(b), the Court will permit the plaintiff to amend

his complaint in order to clarify whether he intended to bring those claims in his complaint.

       Accordingly, the Court will dismiss plaintiff’s FCRA claims in Counts I and II of his

complaint as currently pleaded, and grant plaintiff leave to amend his complaint for the sole

purpose of asserting an additional FCRA claim under section 1681s-2(b). See Lindsey v. United

States, 448 F. Supp. 2d 37, 63 (D.D.C. 2006) (granting a pro se plaintiff leave to amend
                                                  7
complaint “for sole purpose of asserting a facial challenge” that it was not clear plaintiff intended

to bring); Wyatt v. Syrian Arab Republic, 362 F. Supp. 2d 103, 117 (D.D.C. 2005) (permitting

plaintiffs to amend their complaint solely to specify under which law they were seeking relief).

Plaintiff “may not amend [his] complaint in any other respect or add any additional claims.”

Lindsey, 448 F. Supp. 2d at 63. To the extent plaintiff elects not to amend his complaint, the

Court will dismiss plaintiff’s entire case with prejudice. If plaintiff elects to amend his

complaint to add claims under section 1681s-2(b), defendant will be permitted to file another

motion to dismiss as to those new claims.

III.   INVASION OF PRIVACY CLAIM (COUNT III)

       In Count III of his complaint, plaintiff alleges that defendant violated his privacy by

“illegally and unlawfully obtain[ing his] consumer credit reports.” (Compl. at 4.) The Court

construes plaintiff’s claim as alleging a common law tort of invasion of privacy. In its motion to

dismiss, defendant argues that common-law invasion of privacy claims are preempted by the

FCRA (see Mot. at 5-6) and, in any event, plaintiff fails to allege facts sufficient to state a claim

for invasion of privacy. (See id. at 6-7.) Plaintiff did not respond in his opposition to any of

defendant’s argument regarding his invasion of privacy claim. The Court accordingly treats

those arguments as conceded, and will grant defendant’s motion to dismiss plaintiff’s invasion of

privacy claim. See Ali v. D.C. Court Servs., 538 F. Supp. 2d 157, 161 (D.D.C. 2008) (“If a

plaintiff fails to respond to a motion to dismiss or files an opposition to a motion to dismiss

addressing only certain arguments raised by the defendant, a court may treat those arguments

that the plaintiff failed to address as conceded.”).




                                                   8
                                         CONCLUSION

       For the foregoing reasons, the Court concludes that plaintiff’s complaint fails to state a

claim upon which relief may be granted as to the claims specifically identified therein.

However, plaintiff alleges some facts seemingly sufficient to state a claim under 15 U.S.C. §

1681s-2(b)—a cause of action not explicitly embraced in his complaint. Therefore, while the

Court will grant defendant’s motion to dismiss [Dkt. No. 5], it will also grant plaintiff leave to

amend his complaint by October 9, 2014, to add new claims pursuant to section 1681s-2(b). If

plaintiff files an amended complaint, defendant shall respond by October 23, 2014. An Order

consistent with this Memorandum Opinion will be filed on this day.


                                                      /s/ Ellen Segal Huvelle
                                                      ELLEN SEGAL HUVELLE
                                                      United States District Judge

Date: September 22, 2014




                                                  9